DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2022 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 5 is objected to because of the following informalities: in claim 5, line 4, the limitation “executable instruction for operating” should be changed to “executable instructions for operating.”  Appropriate correction is required. 
Claim 6 is objected to because of the following informalities:  the limitation in lines 2–6, “wherein the processor is adapted to retrieve a predetermined set of instructions from the memory device in a single operation for operation of the dot matrix using the predetermined set of instructions, and wherein the operation of the dot matrix using the predetermined set of instructions operates each liquid crystal element substantially simultaneously,” is confusing because it is unclear whether the bolded part is different than the “predetermined instruction set” in claim 1, line 7.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5 and 7–13 are rejected under 35 U.S.C. 103 as being unpatentable over Drake, US 2021/0035463, in view of Yu, US 2014/0103349.

Claim 1

Drake (Figs. 1, 5) teaches a display assembly for a kitchen device, the display assembly including: 
-a liquid crystal display panel (LCD; ¶ 39); 
-a memory device (514C) for storing executable instructions for operating the dot matrix (e.g., Memory device 514C stores instructions for operating the device; ¶ 28); 
-a processor (512C) adapted to execute the executable instructions (¶28) to: 
determine a required output of the liquid crystal display panel (e.g., Image monitor 112 comprised of a GUI that allows users to select an operational feature; ¶¶ 28, 39.  The selection made by the user is considered a “required output”); 
-retrieve a predetermined instruction set from the memory device that corresponds to the required output (e.g., Processor 512C executes programs stored in memory 514C; ¶ 28.  Memory 514C must store instructions based on user operation of the interactive assembly; ¶¶ 28, 39); and 
-operate the liquid crystal display panel using the predetermined instruction set (e.g., Based on the instruction associated with the user selection, the image monitor may be controlled to display a certain image; ¶¶ 28, 39.  For example, the user may select a recipe to be displayed on the recipe panel 220, which is part of image monitor 112).  

Drake does not teach a “liquid crystal display panel having a plurality of liquid crystal elements forming a dot matrix”; and “wherein the predetermined instruction set includes an instruction for each element in the plurality of liquid crystal elements.”  

However, Yu teaches a liquid crystal display panel, in an appliance, comprised of an array of TFTs (¶ 3).  The array of TFTs is comprised of liquid crystals, which are considered “liquid crystal elements” (¶ 3).  Together, the TFTs form a “dot matrix.”  Moreover, each TFT in Yu receives an on or off signal, which together is considered a “predetermined instruction set” (¶ 3).  In the combined invention, the liquid crystal display panel of Drake would include a plurality of TFTs that form a dot matrix.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Drake with the above teachings of Yu.  LCDs are well-known in the art to be comprised of TFTs, without which, LCDs would not be able to depict images. 

Claim 2

Drake in view of Yu teaches the display element assembly of claim 1.

Drake (Figs. 1, 5) further teaches the display assembly further including: 
-a liquid crystal pictographic element (e.g., An image presented on image monitor 112; ¶ 39); and 
-a user input device to select the pictographic element (e.g., User selects image on image monitor 112; ¶ 39), wherein the processor (512C) is adapted to associate the pictographic element with a corresponding output of the liquid crystal display such that, when the pictographic element is selected using the user input device, the processor determines the required output of the liquid crystal display from the corresponding output (e.g., Processor 512C outputs image selected by the user so that it is displayed on image monitor 112; ¶ 28, 39).  

Yu further teaches a dot matrix (¶ 3).  

The same rationale used to combine Drake with Yu stated in claim 1 applies here and will not be repeated. 

Claim 3

Drake in view of Yu teaches the display element assembly of claim 1.

Drake (Figs. 1, 5) further teaches wherein the pictographic element is associatable with a plurality of possible corresponding outputs (e.g., Each individual pixel of the selected picture on the LCD is considered a “plurality of possible corresponding outputs”; ¶ 39), and wherein the processor (512C) is adapted to associate the pictographic element with the corresponding output from the plurality of possible corresponding outputs on the basis of a geographic location of the kitchen device or a user selection (e.g., Based on user selection, the processor 512C outputs the associated picture; ¶¶ 28, 39).  For purposes of this Office Action, the limitation “geographic location of the kitchen device” is ignored because of Applicant’s use of the word “or.”  

Claim 4

Drake in in view of Yu teaches the display element assembly of claim 3.

Drake (Figs. 1, 5) further teaches wherein the processor (512C) is adapted to receive the geographic location and/or the user selection by communicating with a personal computing device (e.g., Interactive assembly 110 can be on a remote device 102; ¶ 67.  Thus, user may place his or her selection on a remote device).  For purposes of this Office action, the limitation “geographic location” is ignored because of Applicant’s use of the word “or.” 


Claim 5

Drake in view of Yu teaches the display element assembly of any one of claim 1.

Drake (Figs. 1, 5) further teaches wherein the liquid crystal display panel further has: 
a second plurality of liquid crystal elements forming a second liquid crystal display panel (e.g., A second recipe panel 220 that is comprised of a static image; ¶ 39.  Presumably, the second recipe panel would also be an LCD; ¶ 39); 
wherein the executable instructions also include executable instruction for operating the second liquid crystal display panel and the processor is adapted to execute the executable instructions (e.g., Instructions associated with the second recipe panel 220 that are executed by processor 512C; ¶ 28) to: 
associate the required output of the liquid crystal display panel with a second required output of the second liquid crystal display panel (e.g., Image associated with second recipe panel 220 when a user selects a second recipe; ¶ 39); 
determine the second required output of the second liquid crystal display panel on the basis of the required output of the dot matrix (e.g., Processor 512C determines recipe associated with user selection; ¶ ¶ 28, 39); 
retrieve the predetermined instruction set from the memory device that corresponds to the second required output (e.g., Processor 512C executes programs stored in memory 514C; ¶ 28.  Memory 514C must store instructions based on user operation of the interactive assembly; ¶¶ 28, 39); and 
operate the second liquid crystal display panel using the predetermined instruction set that corresponds to the second required output (e.g., Static image of second recipe; ¶ 39).  

Yu further teaches the concept of a dot matrix in a liquid crystal display (¶ 3). 

The same rationale used to combine Drake in view of Yu stated in claim 1 applies here and will not be repeated. 

Claim 7 

Drake in view of Yu teaches a kitchen device having the display assembly (e.g., As shown in Fig. 1 of Drake) of any one of claim 1.  



Claim 8

Drake (Figs. 1, 5) teaches a method of operating a display assembly of a kitchen device having liquid crystal display device (e.g., LCD; ¶ 39), the method including the steps of: 
-determining a required output of the liquid crystal display device (e.g., Image monitor 112 comprised of a GUI that allows users to select an operational feature; ¶ 39.  The selection made by the user is considered a “required output”); 
-retrieving a predetermined instruction set from a memory device of the kitchen device that corresponds to the required output (e.g., Processor 512C executes programs stored in memory 514C; ¶ 28.  Memory 514C must store instructions based on user operation of the interactive assembly; ¶¶ 28, 39); and 
-operating the dot matrix using the predetermined instruction set (e.g., Based on the instruction associated with the user selection, the image monitor may be controlled to display a certain image; ¶¶ 28, 39.  For example, the user may select a recipe to be displayed on the recipe panel 220, which is part of image monitor 112).

Drake does not teach a dot matrix; and wherein the predetermined instruction set includes an instruction for each element in the plurality of liquid crystal elements. 

However, Yu teaches a liquid crystal display panel, in an appliance, comprised of an array of TFTs (¶ 3).  The array of TFTs is comprised of liquid crystals, which are considered “liquid crystal elements” (¶ 3).  Together, the TFTs form a “dot matrix.”  Moreover, each TFT in Yu receives an on or off signal, which together is considered a “predetermined instruction set” (¶ 3).  In the combined invention, the liquid crystal display panel of Drake would include a plurality of TFTs that form a dot matrix.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Drake with the above teachings of Yu.  LCDs are well-known in the art to be comprised of TFTs, without which, LCDs would not be able to depict images. 

Claim 9

Drake in view of Yu teaches the method of claim 8.

Drake (Figs. 1, 5) further teaches wherein the display assembly further includes a liquid crystal pictographic element (e.g., Image on image monitor 112; ¶ 39) and a user input device (e.g., Interactive assembly 110 containing GUI where users can make a selection; ¶ 39), and the method further including the steps of: 
-associating the pictographic element with a corresponding output of the liquid crystal display (e.g., User selects image on image monitor 112; ¶ 39); and 
-when the pictographic element is selected using the user input device, determining the required output of the liquid crystal display from the corresponding output (e.g., Using GUI, user makes a selection requiring a certain image to be output; ¶ 39).  

Yu further teaches the concept of a dot matrix (¶ 3).  In the combined invention, the liquid crystal display of Drake would be a dot matrix. 

The same rationale used to combine Drake with Yu stated in claim 8 applies here and will not be repeated. 

Claim 10

Drake in view of Yu teaches the method of claim 8.
Drake (Figs. 1, 5) further teaches wherein the pictographic element is associatable with a plurality of possible corresponding outputs (e.g., Pixels in each image displayed on the LCD is considered a “plurality of possible corresponding outputs; ¶ 39), and the method further including the step of: associating the pictographic element with the corresponding output from the plurality of possible corresponding outputs on the basis of a geographic location of the kitchen device or a user selection (e.g., Based on user selection, the processor 512C outputs the associated picture; ¶ 28, 39).  For purposes of this Office Action, the limitation “geographic location of the kitchen device” is ignored because of Applicant’s use of the word “or.”  

Claim 11

Drake in view of Yu teaches the method of claim 10.

Drake (Figs. 1, 5) further teaches the method further including the step of: receiving the geographic location and/or the user selection by communicating with a personal computing device (e.g., Interactive assembly 110 is on a remote device 102; ¶ 67.  Thus, user may place his or her selection on a remote device).  For purposes of this Office action, the limitation “geographic location” is ignored because of Applicant’s use of the word “or.” 

Claim 12

Drake in view of Yu teaches the method of any one of claim 8.

Drake (Figs. 1, 5) teaches wherein the kitchen device further includes a second liquid crystal display panel (e.g., A second recipe panel 220 that is comprised of a static image; ¶ 39.  Presumably, the second recipe panel would also be an LCD; ¶ 39); and the method further including the steps of: 
associating the required output of the dot matrix with a second required output of the second dot matrix (e.g., Instructions associated with the second recipe panel 220 that are executed by processor 512C; ¶ 28); 
determining the second required output of the second liquid crystal display panel on the basis of the required output of the display panel (e.g., Processor 512C determines the associated image with second recipe panel 220 when a user selects a second recipe; ¶ 39); 
retrieving the predetermined instruction set from the memory device that corresponds to the second required output (e.g., Processor 512C retrieves instructions from memory 514C for outputting image associated with second recipe panel 220; ¶¶28, 39); and
operating the second liquid crystal display panel using the predetermined instruction set (e.g., Static image of second recipe; ¶ 39).  

Yu further teaches the concept of a dot matrix in a liquid crystal display containing a plurality of liquid crystal elements (¶ 3).  In the combined invention, the second liquid crystal display panel of Drake would be a second dot matrix.  The claim limitations would therefore be achieved. 

The same rationale used to combine Drake in view of Yu stated in claim 8 applies here and will not be repeated. 

Claim 13

Drake in view of Yu teaches a programmable memory device (514C, Drake, ¶ 28) containing executable instructions to carry out the method of any one of claim 8.  

Claim 6 is under 35 U.S.C. 103 as being unpatentable over Drake in view of Yu, as applied to claim 1, and in further view of Hur, US 2016/0180789. 
Claim 6

Drake in view of Yu teaches the display element assembly of claim 1.

Drake (Figs. 1, 5) further teaches wherein the processor (512C) is adapted to retrieve a predetermined set of instructions from the memory device (514C) in a single operation for operation of the liquid crystal panel using the predetermined set of instructions (e.g., Memory 514C is in communication with processor 512C for providing instructions when user selects an image on the image monitor 112; ¶¶ 27–28, 39.  This process is considered a “single operation”).

Drake in view of Yu does not teach wherein the operation of the dot matrix using the predetermined set of instructions operates each liquid crystal element substantially simultaneously.  

However, Hur teaches the concept of simultaneously driving all the gate lines of an LCD (e.g., Driving three or more gate lines at the same time; ¶ 101).  Thus, in the combined invention, a person of ordinary skill in the art could drive all the gate line simultaneously.  Accordingly, the limitation “wherein the operation of the dot matrix using the predetermined set of instructions operates each liquid crystal element substantially simultaneously” is achieved.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Drake in view of Yu with the above features of Hur.  Hur teaches that simultaneous scanning helps reduce scanning time (¶ 103). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview ReQuest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional Questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 13, 2022